OPINION ON MOTION FOR REHEARING
In his Motion For Rehearing, appellant apprises this Court of the fact that as of the date of the filing of this lawsuit, the W.F.L. Lehman Trust had not terminated; rather, the beneficiaries under the Trust were only receiving income from that Trust. The termination of the Trust, or the lack thereof, is not determinative in the resolution of this cause. The sole question to be resolved is whether or not Randy Turner Lehman qualifies as a remainder-man under the terms of the will of W.F.L. Lehman. For the reasons set out in our original opinion, we hold that he does not. Appellant’s Motion For Rehearing is overruled.
The judgment of the trial court is AFFIRMED.